DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2022 has been entered.

Response to Amendment
This office action is in response to the communications filed on 08/17/2022 and 09/14/2022, concerning Application No. 16/596,917. The amendments to the drawings and the claims filed on 08/17/2022 are acknowledged. Presently, Claims 2-12 and 14-17 remain pending, with Claims 8-11 and 15 withdrawn.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-221349, filed on 11/27/2018.

Drawings
The replacement drawings were received on 08/17/2022.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a main unit that receives an output of the adder circuit and transmits a predetermined control signal to the control circuit” in Claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitation “a main unit that receives an output of the adder circuit and transmits a predetermined control signal to the control circuit” in Claim 12 has the following corresponding structure described in the original specification that performs the claimed function: Para. [0062], line 6, “…stored in the memory in the main unit”; Para. [0073], lines 1-6, “The ultrasonic diagnostic apparatus of the sixth embodiment has an ultrasonic probe 90 and a main unit (MAIN) 94… the received signals are added by an adder circuit 93 and sent to an AFE (analog front end) 95 in the main unit 94”; and Para. [0074], line 1, “The processor (PU) 97 in the main unit 94…”. Therefore, the “main unit” has been interpreted as corresponding to a processor, an analog front end, and a memory, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 7, 12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (US 2017/0188996 A1, previously cited by the Examiner on 01/21/2022, hereinafter Kajiyama) in view of Boser et al. (US 2016/0380640 A1, previously cited by the Examiner on 01/21/2022, hereinafter Boser), further in view of Thompson et al. (US Patent 5,269,189, previously cited by the Examiner on 06/02/2022, hereinafter Thompson), and even further in view of Namiki (US Patent 4,704,642, with date of patent 11/03/1987, hereinafter Namiki).

Regarding Claim 2, Kajiyama discloses (Figs. 1-2 and 8-9) an ultrasonic probe (ultrasound probe 10) (see, e.g., Para. [0001] and [0097-0100]) comprising: 
a transducer (transducers 21) (see, e.g., Para. [0059], lines 11-15, “In the switch-on state at the time of reception, the transmit receive switch circuit allows a weak signal received from a transducer (a later-described transducer 21-1 depicted in FIG. 9) to pass to the receiver circuit with low loss”; also see, e.g., Para. [0010] and [0098-0100]); 
a switch circuit (transmit receive switch circuit 222) connected to the transducer (21) (see, e.g., Figs. 1 and 9, Abstract, Para. [0001], Para. [0036], Para. [0058-0059], and Para. [0104]); 
a reception circuit (receiver circuit/receiver AFE 223) connected to the switch circuit (222) (see, e.g., Fig. 9, Para. [0001], Para. [0059], Para. [0077], and Para. [0104]); and
a first resistance element (resistor R1) connected to a control terminal of the switch circuit (222) (see, e.g., Para. [0036], lines 1-12, “switch circuit according to the embodiments includes a first MOSFET (MN1) and a second MOSFET (MN2)… The switch circuit includes a shunt circuit (SHNT) that is connected between a common gate (COMG) and a common source (COMS). The common gate is connected to the gates of the first and second MOSFETs. The common source is connected to the sources of the first and second MOSFETs”, where the claimed control terminal is within the disclosed shunt circuit SHNT, and Para. [0037], lines 2-4, “The filter is connected between the common gate and the common source and formed of a resistor (R1)”); wherein 
the switch circuit (222) is composed of a pair of MOS transistors (NMOSFETs MN1, MN2) (see, e.g., Para. [0036], lines 1-3, “switch circuit according to the embodiments includes a first MOSFET (MN1) and a second MOSFET (MN2)” and Para. [0059], lines 1-4, “The transmit receive switch circuit depicted in FIG. 1 includes the NMOSFETs (MN1, MN2), which are connected between the switch input SWIN and the switch output SWOUT”); 
the control terminal constitutes a gate of each of the pair of MOS transistors (MN1, MN2) (see, e.g., Para. [0036], lines 1-12, “switch circuit according to the embodiments includes a first MOSFET (MN1) and a second MOSFET (MN2)… The switch circuit includes a shunt circuit (SHNT) that is connected between a common gate (COMG) and a common source (COMS). The common gate is connected to the gates of the first and second MOSFETs. The common source is connected to the sources of the first and second MOSFETs”, where the claimed control terminal is within the disclosed shunt circuit SHNT); and 
at least two or more elements of a first impedance of the control terminal (see, e.g., Para. [0067], lines 13-17, “the voltage between the common gate COMG and the common source COMS increases in accordance with a wave transmission slew rate. In this instance, the impedance of the capacitor C1 included in the shunt circuit SHNT decreases”, where the claimed control terminal is within the disclosed shunt circuit SHNT), a second impedance of the reception terminal, a time constant of the reception circuit (see, e.g., Para. [0068], lines 1-6, “when a negative voltage wave is transmitted to increase the voltage between the common gate COMG and the common source COMS at a slew rate not higher than an RC time constant that depends on the capacitor C1 and the resistor R1, such a change is transmitted to the gate of the NMOSFET (MN3)”), and a gain of the reception circuit maintain, for a certain period of time after a transmission period ends, a different state different from a steady reception state occurring after the certain period of time elapses (see, e.g., Para. [0036], lines 5-7, “The switch circuit goes into a switch-off state at the time of transmission and goes into a switch-on state at the time of reception” and Para. [0073], lines 16-17, “a very long time is required for the transition from the switch-on state to the switch-off state”, where the claimed different state corresponds to the disclosed very long time required between the transmission state and the reception state).
Kajiyama does not disclose [1] wherein the ultrasonic probe comprises: a first switch element connected to a reception terminal provided between the switch circuit and the reception circuit; a second resistance element provided inside the reception circuit; a second switch element provided inside the reception circuit; a third switch element provided inside the reception circuit; and a capacitor provided inside the reception circuit; [2] wherein the first resistance element is specifically disposed outside of the switch circuit; and [3] wherein the time constant of the reception circuit is determined by the capacitor and a resistance of the third switch element.
However, in the same field of endeavor of ultrasonic transducers, Boser discloses (Fig. 3A) an ultrasonic probe (including example embodiment 130) (see, e.g., Para. [0014], [0028], and [0053]) comprising: 
a transducer (transducer 140) (see, e.g., Fig. 3A and Para. [0053-0054]);
a switch circuit (transmit switches 136a, 136b and receiver isolation switches 142a, 142b) connected to the transducer (140) (see, e.g., Fig. 3A and Para. [0053-0054], where the claimed switch circuit corresponds to the combination of disclosed switches 136a,b and 142a,b, and where each switch 136a,b and 142a,b is shown to be connected to the transducer 140, and where all elements to the left side of the transducer and switches 136a,b when viewing Fig. 3A correspond to a transmit circuit and all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit);
a reception circuit connected to the switch circuit (136a, 136b, 142a, 142b) (see, e.g., Fig. 3A and Para. [0053-0054], where the claimed switch circuit corresponds to the combination of disclosed switches 136a,b and 142a,b, and where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit);
a first switch element (ring down path switch 144) connected to a reception terminal provided between the switch circuit (136a, 136b, 142a, 142b) and the reception circuit (see, e.g., Fig. 3A and Para. [0054], where all elements to the left side of the transducer and switches 136a,b when viewing Fig. 3A correspond to a transmit circuit and all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, therefore the switch 144 is shown to be positioned to a reception terminal provided after the switch circuit and at the start of the reception circuit); 
a second resistance element (load/resistor 146) provided inside the reception circuit (see, e.g., Fig. 3A and Para. [0054], where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, therefore the load/resistor 146 is shown to be positioned within the reception circuit side);
a second switch element (any switch within anti-aliasing circuit 151, i.e., switches 162, 164, 168, 170, 178, 180, 182,186, 188, 192, or 194) provided inside the reception circuit (see, e.g., Fig. 3A, Para. [0054], and Para. [0056], where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, and where switches 162, 164, 168, 170, 178, 180, 182,186, 188, 192, and 194 are each shown to be positioned within the circuit 151, therefore any of those switches within the circuit 151 could correspond to a second switch element provided inside the reception circuit side);
a third switch element (any switch within anti-aliasing circuit 151, i.e., switches 162, 164, 168, 170, 178, 180, 182,186, 188, 192, or 194, in which the third switch element is selected to be a different switch than the selected second switch element) provided inside the reception circuit (see, e.g., Fig. 3A, Para. [0054], and Para. [0056], where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, and where switches 162, 164, 168, 170, 178, 180, 182,186, 188, 192, and 194 are each shown to be positioned within the circuit 151, therefore any of those switches (different than the second switch element) within the circuit 151 could correspond to a third switch element provided inside the reception circuit side); and 
a capacitor (any capacitor within anti-aliasing circuit 151, i.e., capacitors 152a, 152b, 166, 174, 184, or 190) provided inside the reception circuit (see, e.g., Fig. 3A and Para. [0055-0056], where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, and where capacitors 152a, 152b, 166, 174, 184, and 190 are each shown to be positioned within the circuit 151, therefore any of those capacitors within the circuit 151 could correspond to the claimed capacitor provided inside the reception circuit side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic probe of Kajiyama by including [1] wherein the ultrasonic probe comprises: a first switch element connected to a reception terminal provided between the switch circuit and the reception circuit; a second resistance element provided inside the reception circuit; a second switch element provided inside the reception circuit; a third switch element provided inside the reception circuit; and a capacitor provided inside the reception circuit, as disclosed by Boser. One of ordinary skill in the art would have been motivated to make this modification in order to provide the desired reception circuit and in order to enhance frequency stability and tracking of the electromechanical transducer, as recognized by Boser (see, e.g., Abstract, Para. [0007], and Para. [0053-0059]). 
Kajiyama modified by Boser still does not disclose [2] wherein the first resistance element is specifically disposed outside of the switch circuit; and [3] wherein the time constant of the reception circuit is determined by the capacitor and a resistance of the third switch element.
However, in the same field of endeavor of transmitting and receiving ultrasound pulses, Thompson discloses (Figs. 1 and 5) wherein a first resistance element (resistor R1) is disposed outside of the switch circuit and connected to a control terminal of the switch circuit (see, e.g., Fig. 5, where the claimed first resistance element corresponds to the disclosed first resistor R1, which is shown to be outside of the switch circuit elements (where the switch circuit includes the elements located to the right of transducer 36 when viewing the figure) and is ultimately connected to the switch elements, and thus would be ultimately connected to the control terminal of the previously applied prior art; Note that Fig. 5 is set forth as “a schematic circuit diagram depicting one embodiment of the transmit-receive switch used in producing unipolar ultrasonic pulses”, however, it is interpreted that the elements to the right of transducer 36 in Fig. 5 correspond to the switch circuitry that is connected to a transducer and connected to a reception circuit, and that the pulse transmitter 42, transducer 36, and the other elements to the left of the transducer 36 in Fig. 5 are outside of the switch circuit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Kajiyama modified by Boser by including [2] wherein the first resistance element is specifically disposed outside of the switch circuit, as disclosed by Thompson. One of ordinary skill in the art would have been motivated to make this modification in order to improve transducer bandwidth and to improve the reliability and accuracy of the produced ultrasound results, as recognized by Thompson (see, e.g., Col. 1, lines 54-68, and Col. 2, lines 1-27, and Col. 4, lines 32-43). 
Kajiyama modified by Boser and Thompson still does not disclose [3] wherein the time constant of the reception circuit is determined by the capacitor and a resistance of the third switch element.
However, in the same field of endeavor of switching circuits, Namiki discloses wherein the time constant of the reception circuit is determined by the capacitor and a resistance of the third switch element (see, e.g., Col. 12, lines 56-66 and Col. 13, lines 1-3, “The time constant of the monostable multivibrator 40 is determined by the resistance R1 of the resistor 41, the capacitance C1 of the capacitor 42, a resistance R2 of the resistor 59 and the ON or OFF state of the swtiching circuit 58. When the switching circuit 58 is turned ON, a time constant Tc of the monostable multivibrator 40 can be described by the following equation (5). Tc=(R1//R2).multidot.C1 (5). On the other hand, when the switching circuit 58 is turned OFF, a time constant Td of the monostable multivibrator 40 can be described the following equation (6). Td=R1.multidot.C1 (6)”, where it is disclosed that the time constant of the circuit is determined by the capacitance of the capacitor and a resistance dependent on the ON or OFF state of the switching circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Kajiyama modified by Boser and Thompson by including [3] wherein the time constant of the reception circuit is determined by the capacitor and a resistance of the third switch element, as disclosed by Namiki. One of ordinary skill in the art would have been motivated to make this modification in order to desirably determine the time constant while providing noise reduction of the circuit, as recognized by Namiki (see, e.g., Abstract, Col. 12, lines 56-66, and Col. 13, lines 1-3). 

Regarding Claim 3, Kajiyama modified by Boser, Thompson, and Namiki discloses the ultrasonic probe of Claim 2. Kajiyama further discloses (Figs. 1-2 and 8-9) wherein a saturation signal is not output in the different state maintained for the certain period of time (see, e.g., Para. [0036], lines 5-7, “The switch circuit goes into a switch-off state at the time of transmission and goes into a switch-on state at the time of reception”, and Para. [0073], lines 16-17, “a very long time is required for the transition from the switch-on state to the switch-off state”, where the claimed different state corresponds to the disclosed very long time required for the transition between the transmission state and the reception state, and where no signal would be output during the very long time required for the transition between the transmission state and the reception state).

Regarding Claim 4, Kajiyama modified by Boser, Thompson, and Namiki discloses the ultrasonic probe of Claim 2. Kajiyama further discloses (Figs. 1-2 and 8-9) wherein the first impedance of the control terminal corresponds to the first resistance element (resistor R1) connected to the control terminal (Para. [0036], lines 1-12, “switch circuit according to the embodiments includes a first MOSFET (MN1) and a second MOSFET (MN2)… The switch circuit includes a shunt circuit (SHNT) that is connected between a common gate (COMG) and a common source (COMS). The common gate is connected to the gates of the first and second MOSFETs. The common source is connected to the sources of the first and second MOSFETs”, and Para. [0067], lines 13-17, “the voltage between the common gate COMG and the common source COMS increases in accordance with a wave transmission slew rate. In this instance, the impedance of the capacitor C1 included in the shunt circuit SHNT decreases”, and Fig. 1, where the claimed gate control terminal is within the disclosed shunt circuit SHNT, and where the disclosed impedance of the shunt circuit SHNT corresponds to the disclosed resistor R1 because the resistor R1 is also within the shunt circuit SHNT, therefore it is inherent that the impedance of the gate control terminal corresponds to the resistance element connected to the gate control terminal), and wherein the time constant of the reception circuit corresponds to the resistance element (see, e.g., Para. [0068], lines 1-6, “when a negative voltage wave is transmitted to increase the voltage between the common gate COMG and the common source COMS at a slew rate not higher than an RC time constant that depends on the capacitor C1 and the resistor R1, such a change is transmitted to the gate of the NMOSFET (MN3)”, where the disclosed RC time constant depends on the capacitor C1 and the resistor R1, therefore, it is inherent that the time constant of the reception circuit corresponds to a resistance element).
Kajiyama does not disclose wherein [1] the second impedance of the reception terminal corresponds to the first switch element connected to the reception terminal, [2] the time constant of the reception circuit corresponds to specifically the second resistance element provided inside the reception circuit, and [3] the gain of the reception circuit corresponds to the second switch element provided inside the reception circuit.
However, in the same field of endeavor of ultrasonic transducers, Boser discloses (Fig. 3A) [1] wherein the second impedance of the reception terminal corresponds to the first switch element (ring down path switch 144) connected to the reception terminal (see, e.g., Fig. 3A and Para. [0054], where all elements to the left side of the transducer and switches 136a,b when viewing Fig. 3A correspond to a transmit circuit and all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, therefore the switch 144 is shown to be positioned to a reception terminal provided after the switch circuit and at the start of the reception circuit, and where it is disclosed that the switch 144 is positioned in series with a resistor 146 that is also positioned to a reception terminal provided after the switch circuit and at the start of the reception circuit, therefore it is inherent that resistor 146 of the reception terminal would have an impedance that corresponds to the switch 144 of the reception terminal), [2] wherein the second resistance element (load/resistor 146) is provided inside the reception circuit (see, e.g., Fig. 3A and Para. [0054], where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, therefore the load/resistor 146 is shown to be positioned at the reception terminal within the reception circuit side, and where it is inherent from Kajiyama that the disclosed resistance element of Boser can have a corresponding time constant), and [3] wherein the gain of the reception circuit corresponds to the second switch element (any switch within anti-aliasing circuit 151, i.e., switches 162, 164, 168, 170, 178, 180, 182,186, 188, 192, or 194) provided inside the reception circuit (see, e.g., Fig. 3A, Para. [0054], and Para. [0056], where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, and where switches 162, 164, 168, 170, 178, 180, 182,186, 188, 192, and 194 are each shown to be positioned within the circuit 151, therefore any of those switches within the circuit 151 could correspond to a second switch element provided inside the reception circuit side, and where it is disclosed that the switch 180 (for example) is positioned between the outputs of the amplifier 176, and where the amplifier 176 is positioned within the reception circuit, and where it is inherent that the amplifier 176 within the reception circuit would have a gain value associated with it, therefore, it is inherent that the gain of the amplifier 176 of the reception circuit corresponds to the switch element 180 provided inside the reception circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Kajiyama modified by Boser, Thompson, and Namiki by including wherein [1] the second impedance of the reception terminal corresponds to the first switch element connected to the reception terminal, [2] the second resistance element is provided inside the reception circuit, and [3] the gain of the reception circuit corresponds to the second switch element provided inside the reception circuit, as disclosed by Boser. One of ordinary skill in the art would have been motivated to make this modification in order to provide the desired reception circuit and in order to enhance frequency stability and tracking of the electromechanical transducer, as recognized by Boser (see, e.g., Abstract, Para. [0007], and Para. [0053-0059]). 

Regarding Claim 5, Kajiyama modified by Boser, Thompson, and Namiki discloses the ultrasonic probe of Claim 2. Kajiyama further discloses (Figs. 1-2 and 8-9) wherein the at least two or more elements sequentially switch from the different state to the steady reception state, and all of the at least two or more elements transition to the steady reception state after the certain period of time (see, e.g., Para. [0036], lines 5-7, “The switch circuit goes into a switch-off state at the time of transmission and goes into a switch-on state at the time of reception”, and Para. [0073], lines 16-17, “a very long time is required for the transition from the switch-on state to the switch-off state”, where the claimed different state corresponds to the disclosed very long time required between the transmission state and the reception state).

Regarding Claim 7, Kajiyama modified by Boser, Thompson, and Namiki discloses the ultrasonic probe of Claim 2. Kajiyama does not disclose wherein the gain of the reception circuit is controlled by switching the second switch element provided between differential outputs of the reception circuit.
However, in the same field of endeavor of ultrasonic transducers, Boser discloses (Fig. 3A) wherein the gain of the reception circuit is controlled by switching the second switch element (any switch within anti-aliasing circuit 151, i.e., switches 162, 164, 168, 170, 178, 180, 182,186, 188, 192, or 194) provided between differential outputs of the reception circuit (see, e.g., Fig. 3A, Para. [0054], and Para. [0056], where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, and where switches 162, 164, 168, 170, 178, 180, 182,186, 188, 192, and 194 are each shown to be positioned within the circuit 151, therefore any of those switches within the circuit 151 could correspond to a second switch element provided inside the reception circuit side, and where it is disclosed that the switch 180 (for example) is positioned between the differential outputs of the amplifier 176, and where the amplifier 176 is positioned within the reception circuit, and where it is inherent that the amplifier 176 within the reception circuit would have a gain value associated with it, therefore, it is inherent that the gain of the amplifier 176 of the reception circuit is controlled by the switch element 180 provided between the differential outputs of the amplifier 176 inside the reception circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Kajiyama modified by Boser, Thompson, and Namiki by including that the gain of the reception circuit is controlled by switching the second switch element provided between differential outputs of the reception circuit, as disclosed by Boser. One of ordinary skill in the art would have been motivated to make this modification in order to provide the desired reception circuit and in order to enhance frequency stability and tracking of the electromechanical transducer, as recognized by Boser (see, e.g., Abstract, Para. [0007], and Para. [0053-0059]). 

Regarding Claim 12, Kajiyama discloses (Figs. 1-2 and 8-9) an ultrasonic diagnostic apparatus (see, e.g., Para. [0001] and [0097-0100]) comprising: 
an ultrasonic probe (ultrasound probe 10) (see, e.g., Para. [0100], lines 1-3, “FIG. 8 illustrates a configuration of the ultrasonic diagnosis apparatus that is formed of a main unit 50 and an ultrasound probe 10”) including: 
a plurality of transducers (transducers 21) (see, e.g., Para. [0059], lines 11-15, “In the switch-on state at the time of reception, the transmit receive switch circuit allows a weak signal received from a transducer (a later-described transducer 21-1 depicted in FIG. 9) to pass to the receiver circuit with low loss”; also see, e.g., Para. [0010] and [0098-0100]), 
a transmission/reception circuit (transmitter/receiver circuits 22) that is provided corresponding to each of the plurality of transducers (21) (see, e.g., Fig. 8 and Para. [0100], lines 6-8, “The subarrays 20 each include multiple transducers 21 (21-1 to 21-m; m pieces), [and] multiple transmitter/receiver circuits 22 (22-1 to 22-m) for the transducers 21”) and switches an ultrasonic wave from transmission to reception (see, e.g., Para. [0104], lines 3-7, “The transmitter/receiver circuit 22-1 (the same holds true for the transmitter/receiver circuit 22-2 to 22-m) for each transducer includes a transmitter circuit 221, a transmit receive switch circuit 222, a receiver AFE (223), and a fine delay circuit 224”, where the disclosed switching form transmission to reception occurs within the disclosed transmit receive switch circuit 222, which is disclosed to be within the transmitter/receiver circuit 22), 
an adder circuit (adder circuit 23) that adds outputs of a plurality of the transmission/reception circuits (22) (see, e.g., Para. [0100], lines 6-10, “The subarrays 20 each include… an adder circuit 23 common to the transmitter/receiver circuits 22” and Para. [0102], lines 4-6, “reception outputs from the transmitter/receiver circuits 22 are added by the adder circuit 23 addition”), and 
a control circuit (subarray control logic circuit 24, IC control logic circuit 30) that controls the transmission to the reception switching (see, e.g., Para. [0100], lines 6-11, “The subarrays 20 each include… a subarray control logic circuit 24 for controlling the transmitter/receiver circuits 22” and Para. [0103], lines 4-5, “the IC control logic circuit 30 exercises control, such as transmission/reception switching control”); and 
a main unit (main unit 50) (see, e.g., Para. [0100], lines 1-3, “FIG. 8 illustrates a configuration of the ultrasonic diagnosis apparatus that is formed of a main unit 50 and an ultrasound probe 10”) that receives an output of the adder circuit (23) (see, e.g., Para. [0102], lines 4-7, “reception outputs from the transmitter/receiver circuits 22 are added by the adder circuit 23 addition and forwarded to an AFE (51) in the main unit 50”) and transmits a predetermined control signal to the control circuit (24, 30) (see, e.g., Para. [0103], lines 1-3, “The processor 52 in the main unit 50 transmits a control signal to the IC control logic circuit 30 in the ultrasound probe 10”), 
the ultrasonic probe (10) having: 
a switch circuit (transmit receive switch circuit 222) connected to the plurality of transducers (21) (see, e.g., Figs. 1 and 9, Abstract, Para. [0001], Para. [0036], Para. [0058-0059], and Para. [0104]), 
a reception circuit (receiver circuit/receiver AFE 223) connected to the switch circuit (222) (see, e.g., Fig. 9, Para. [0001], Para. [0059], Para. [0077], and Para. [0104]), and
a first resistance element (resistor R1) connected to a control terminal of the switch circuit (222) (Para. [0036], lines 1-12, “switch circuit according to the embodiments includes a first MOSFET (MN1) and a second MOSFET (MN2)… The switch circuit includes a shunt circuit (SHNT) that is connected between a common gate (COMG) and a common source (COMS). The common gate is connected to the gates of the first and second MOSFETs. The common source is connected to the sources of the first and second MOSFETs”, where the claimed control terminal is within the disclosed shunt circuit SHNT, and Para. [0037], lines 2-4, “The filter is connected between the common gate and the common source and formed of a resistor (R1)”); wherein
the switch circuit (222) is composed of a pair of MOS transistors (NMOSFETs MN1, MN2) (see, e.g., Para. [0036], lines 1-3, “switch circuit according to the embodiments includes a first MOSFET (MN1) and a second MOSFET (MN2)” and Para. [0059], lines 1-4, “The transmit receive switch circuit depicted in FIG. 1 includes the NMOSFETs (MN1, MN2), which are connected between the switch input SWIN and the switch output SWOUT”); 
the control terminal constitutes a gate of each of the pair of MOS transistors (MN1, MN2) (see, e.g., Para. [0036], lines 1-12, “switch circuit according to the embodiments includes a first MOSFET (MN1) and a second MOSFET (MN2)… The switch circuit includes a shunt circuit (SHNT) that is connected between a common gate (COMG) and a common source (COMS). The common gate is connected to the gates of the first and second MOSFETs. The common source is connected to the sources of the first and second MOSFETs”, where the claimed control terminal is within the disclosed shunt circuit SHNT); and
at least two or more elements of a first impedance of the control terminal (see, e.g., Para. [0067], lines 13-17, “the voltage between the common gate COMG and the common source COMS increases in accordance with a wave transmission slew rate. In this instance, the impedance of the capacitor C1 included in the shunt circuit SHNT decreases”, where the claimed control terminal is within the disclosed shunt circuit SHNT), a second impedance of the reception terminal, a time constant of the reception circuit (see, e.g., Para. [0068], lines 1-6, “when a negative voltage wave is transmitted to increase the voltage between the common gate COMG and the common source COMS at a slew rate not higher than an RC time constant that depends on the capacitor C1 and the resistor R1, such a change is transmitted to the gate of the NMOSFET (MN3)”), and a gain of the reception circuit maintain, for a certain period of time after a transmission period ends, a different state different from a steady reception state occurring after the certain period of time elapses (see, e.g., Para. [0036], lines 5-7, “The switch circuit goes into a switch-off state at the time of transmission and goes into a switch-on state at the time of reception” and Para. [0073], lines 16-17, “a very long time is required for the transition from the switch-on state to the switch-off state”, where the claimed different state corresponds to the disclosed very long time required between the transmission state and the reception state). 
Kajiyama does not disclose [1] wherein the ultrasonic probe comprises: a first switch element connected to a reception terminal provided between the switch circuit and the reception circuit, a second resistance element provided inside the reception circuit, a second switch element provided inside the reception circuit, a third switch element provided inside the reception circuit, and a capacitor provided inside the reception circuit; [2] wherein the first resistance element is specifically disposed outside of the switch circuit; and [3] wherein the time constant of the reception circuit is determined by the capacitor and a resistance of the third switch element.
However, in the same field of endeavor of ultrasonic transducers, Boser discloses (Fig. 3A) an ultrasonic probe (including example embodiment 130) (see, e.g., Para. [0014], [0028], and [0053]), comprising: 
a transducer (transducer 140) (see, e.g., Fig. 3A and Para. [0053-0054]);
a switch circuit (transmit switches 136a, 136b and receiver isolation switches 142a, 142b) connected to the transducer (140) (see, e.g., Fig. 3A and Para. [0053-0054], where the claimed switch circuit corresponds to the combination of disclosed switches 136a,b and 142a,b, and where each switch 136a,b and 142a,b is shown to be connected to the transducer 140, and where all elements to the left side of the transducer and switches 136a,b when viewing Fig. 3A correspond to a transmit circuit and all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit);
a reception circuit connected to the switch circuit (136a, 136b, 142a, 142b) (see, e.g., Fig. 3A and Para. [0053-0054], where the claimed switch circuit corresponds to the combination of disclosed switches 136a,b and 142a,b, and where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit);
a first switch element (ring down path switch 144) connected to a reception terminal provided between the switch circuit (136a, 136b, 142a, 142b) and the reception circuit (see, e.g., Fig. 3A and Para. [0054], where all elements to the left side of the transducer and switches 136a,b when viewing Fig. 3A correspond to a transmit circuit and all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, therefore the switch 144 is shown to be positioned to a reception terminal provided after the switch circuit and at the start of the reception circuit); 
a second resistance element (load/resistor 146) provided inside the reception circuit (see, e.g., Fig. 3A and Para. [0054], where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, therefore the load/resistor 146 is shown to be positioned within the reception circuit side);
a second switch element (any switch within anti-aliasing circuit 151, i.e., switches 162, 164, 168, 170, 178, 180, 182,186, 188, 192, or 194) provided inside the reception circuit (see, e.g., Fig. 3A, Para. [0054], and Para. [0056], where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, and where switches 162, 164, 168, 170, 178, 180, 182,186, 188, 192, and 194 are each shown to be positioned within the circuit 151, therefore any of those switches within the circuit 151 could correspond to a second switch element provided inside the reception circuit side);
a third switch element (any switch within anti-aliasing circuit 151, i.e., switches 162, 164, 168, 170, 178, 180, 182,186, 188, 192, or 194, in which the third switch element is selected to be a different switch than the selected second switch element) provided inside the reception circuit (see, e.g., Fig. 3A, Para. [0054], and Para. [0056], where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, and where switches 162, 164, 168, 170, 178, 180, 182,186, 188, 192, and 194 are each shown to be positioned within the circuit 151, therefore any of those switches (different than the second switch element) within the circuit 151 could correspond to a third switch element provided inside the reception circuit side); and 
a capacitor (any capacitor within anti-aliasing circuit 151, i.e., capacitors 152a, 152b, 166, 174, 184, or 190) provided inside the reception circuit (see, e.g., Fig. 3A and Para. [0055-0056], where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, and where capacitors 152a, 152b, 166, 174, 184, and 190 are each shown to be positioned within the circuit 151, therefore any of those capacitors within the circuit 151 could correspond to the claimed capacitor provided inside the reception circuit side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus of Kajiyama by including [1] wherein the ultrasonic probe comprises: a first switch element connected to a reception terminal provided between the switch circuit and the reception circuit, a second resistance element provided inside the reception circuit, a second switch element provided inside the reception circuit, a third switch element provided inside the reception circuit, and a capacitor provided inside the reception circuit, as disclosed by Boser. One of ordinary skill in the art would have been motivated to make this modification in order to provide the desired reception circuit and in order to enhance frequency stability and tracking of the electromechanical transducer, as recognized by Boser (see, e.g., Abstract, Para. [0007], and Para. [0053-0059]). 
Kajiyama modified by Boser still does not disclose [2] wherein the first resistance element is specifically disposed outside of the switch circuit; and [3] wherein the time constant of the reception circuit is determined by the capacitor and a resistance of the third switch element.
However, in the same field of endeavor of transmitting and receiving ultrasound pulses, Thompson discloses (Figs. 1 and 5) wherein a first resistance element (resistor R1) is disposed outside of the switch circuit and connected to a control terminal of the switch circuit (see, e.g., Fig. 5, where the claimed first resistance element corresponds to the disclosed first resistor R1, which is shown to be outside of the switch circuit elements (where the switch circuit includes the elements located to the right of transducer 36 when viewing the figure) and is ultimately connected to the switch elements, and thus would be ultimately connected to the control terminal of the previously applied prior art; Note that Fig. 5 is set forth as “a schematic circuit diagram depicting one embodiment of the transmit-receive switch used in producing unipolar ultrasonic pulses”, however, it is interpreted that the elements to the right of transducer 36 in Fig. 5 correspond to the switch circuitry that is connected to a transducer and connected to a reception circuit, and that the pulse transmitter 42, transducer 36, and the other elements to the left of the transducer 36 in Fig. 5 are outside of the switch circuit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic apparatus of Kajiyama modified by Boser by including [2] wherein the first resistance element is specifically disposed outside of the switch circuit, as disclosed by Thompson. One of ordinary skill in the art would have been motivated to make this modification in order to improve transducer bandwidth and to improve the reliability and accuracy of the produced ultrasound results, as recognized by Thompson (see, e.g., Col. 1, lines 54-68, and Col. 2, lines 1-27, and Col. 4, lines 32-43). 
Kajiyama modified by Boser and Thompson still does not disclose [3] wherein the time constant of the reception circuit is determined by the capacitor and a resistance of the third switch element.
However, in the same field of endeavor of switching circuits, Namiki discloses wherein the time constant of the reception circuit is determined by the capacitor and a resistance of the third switch element (see, e.g., Col. 12, lines 56-66 and Col. 13, lines 1-3, “The time constant of the monostable multivibrator 40 is determined by the resistance R1 of the resistor 41, the capacitance C1 of the capacitor 42, a resistance R2 of the resistor 59 and the ON or OFF state of the swtiching circuit 58. When the switching circuit 58 is turned ON, a time constant Tc of the monostable multivibrator 40 can be described by the following equation (5). Tc=(R1//R2).multidot.C1 (5). On the other hand, when the switching circuit 58 is turned OFF, a time constant Td of the monostable multivibrator 40 can be described the following equation (6). Td=R1.multidot.C1 (6)”, where it is disclosed that the time constant of the circuit is determined by the capacitance of the capacitor and a resistance dependent on the ON or OFF state of the switching circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic apparatus of Kajiyama modified by Boser and Thompson by including [3] wherein the time constant of the reception circuit is determined by the capacitor and a resistance of the third switch element, as disclosed by Namiki. One of ordinary skill in the art would have been motivated to make this modification in order to desirably determine the time constant while providing noise reduction of the circuit, as recognized by Namiki (see, e.g., Abstract, Col. 12, lines 56-66, and Col. 13, lines 1-3).

Regarding Claim 14, Kajiyama modified by Boser, Thompson, and Namiki discloses the ultrasonic diagnostic apparatus of Claim 12. Kajiyama further discloses (Figs. 1-2 and 8-9) wherein the control circuit (subarray control logic circuit 24, IC control logic circuit 30) controls so that a saturation signal is not output in the different state maintained for the certain period of time (see, e.g., Para. [0036], lines 5-7, “The switch circuit goes into a switch-off state at the time of transmission and goes into a switch-on state at the time of reception”, and Para. [0073], lines 16-17, “a very long time is required for the transition from the switch-on state to the switch-off state”, where the claimed different state corresponds to the disclosed very long time required for the transition between the transmission state and the reception state, and where no signal would be output during the very long time required for the transition between the transmission state and the reception state).

Regarding Claims 16 and 17, Kajiyama modified by Boser, Thompson, and Namiki discloses the ultrasonic probe of Claim 2 and the ultrasonic diagnostic apparatus of Claim 12. Kajiyama modified by Boser does not disclose wherein the first resistance element is directly connected to the control terminal of the switch circuit without any circuit elements therebetween.
However, in the same field of endeavor of transmitting and receiving ultrasound pulses, Thompson discloses (Figs. 1 and 5) wherein the first resistance element (resistor R1) is directly connected to the control terminal of the switch circuit without any circuit elements therebetween (see, e.g., Fig. 5, where the claimed first resistance element corresponds to the disclosed first resistor R1, which is shown to be outside of the switch circuit elements (where the switch circuit includes the elements located to the right of transducer 36 when viewing the figure) and is shown to be directly connected to the control/input terminal of the switch circuit as a whole (i.e., the resistor R1 is shown to be connected to the lower input terminal of the switch circuit, which is the portion of the circuit that is connected to the lower right connection point in relation to the transducer 36), and where there are no other circuit elements in between this terminal point and the resistor R1 when the lower circuit route is taken; Note that Fig. 5 is set forth as “a schematic circuit diagram depicting one embodiment of the transmit-receive switch used in producing unipolar ultrasonic pulses”, however, it is interpreted that the elements to the right of transducer 36 in Fig. 5 correspond to the switch circuitry that is connected to a transducer and connected to a reception circuit, and that the pulse transmitter 42, transducer 36, and the other elements to the left of the transducer 36 in Fig. 5 are outside of the switch circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe and the ultrasonic diagnostic apparatus of Kajiyama modified by Boser, Thompson, and Namiki by including wherein the first resistance element is directly connected to the control terminal of the switch circuit without any circuit elements therebetween, as disclosed by Thompson. One of ordinary skill in the art would have been motivated to make this modification in order to improve transducer bandwidth and to improve the reliability and accuracy of the produced ultrasound results, as recognized by Thompson (see, e.g., Col. 1, lines 54-68, and Col. 2, lines 1-27, and Col. 4, lines 32-43). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (US 2017/0188996 A1, previously cited by the Examiner on 01/21/2022, hereinafter Kajiyama) in view of Boser et al. (US 2016/0380640 A1, previously cited by the Examiner on 01/21/2022, hereinafter Boser), Thompson et al. (US Patent 5,269,189, previously cited by the Examiner on 06/02/2022, hereinafter Thompson), and Namiki (US Patent 4,704,642, with date of patent 11/03/1987, hereinafter Namiki), as applied to Claim 2 above, and further in view of Kremsl et al. (US 2016/0183927 A1, previously cited by the Examiner on 01/21/2022, hereinafter Kremsl).

Regarding Claim 6, Kajiyama modified by Boser, Thompson, and Namiki discloses the ultrasonic probe of Claim 2, except wherein the first impedance of the control terminal is controlled by specifically switching a resistance value of the first resistance element.
However, in the same field of endeavor of switching circuits in ultrasound systems, Kremsl discloses (Figs. 1-3) an ultrasonic probe comprising a switch circuit, wherein the first impedance of the control terminal is controlled by switching a resistance value of the first resistance element (see, e.g., Abstract, lines 9-13, “An impedance of the transmit/receive switch may be dynamically adjusted by changing a resistance of the transmit/receive switch while the transmit/receive switch is in the receive phase” and Figs. 1-3, where the transmit/receive switch 112 is shown to comprise a resistor 116, therefore the resistance of the resistor 116 within the transmit/receive switch 112 changes which adjusts/controls the impedance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Kajiyama modified by Boser, Thompson, and Namiki by including that the first impedance of the control terminal is controlled by switching a resistance value of the first resistance element, as disclosed by Kremsl. One of ordinary skill in the art would have been motivated to make this modification in order to enhance performance of the ultrasound system and in order to desirably control the impedance, as recognized by Kremsl (see, e.g., Abstract).

Response to Arguments
Applicant’s arguments, see Page 9 of Remarks, filed 08/17/2022, with respect to the objection to the drawings, the objections to the claims, and the claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the objection to the drawings, the objections to the claims, and the claim rejections under 35 U.S.C. 112(b) (as previously set forth in the Final Rejection mailed 06/02/2022) have been withdrawn. 

Applicant’s arguments, see Pages 9-12 of Remarks, filed 08/17/2022, with respect to the claim rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Kajiyama (US 2017/0188996 A1), Boser (US 2016/0380640 A1), and Thompson (US Patent 5,269,189), Applicant argues that the cited references do not teach or suggest the reception circuit of amended claim 2 which includes “a third switch element provided inside the reception circuit; and a capacitor provided inside the reception circuit ... wherein the time constant of the reception circuit is determined by the capacitor and a resistance of the third switch element”.
However, Examiner emphasizes that independent Claims 2 and 12 are now rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (US 2017/0188996 A1) in view of Boser et al. (US 2016/0380640 A1), further in view of Thompson et al. (US Patent 5,269,189), and even further in view of Namiki (US Patent 4,704,642, with date of patent 11/03/1987, hereinafter Namiki).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793